DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) and Species C in the reply filed on 10 February 2022 is acknowledged. 
Claims 12-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
For clarity, it is noted that while species C was indicated in the restriction requirement and subsequent reply as being in an “unknown figure”, a dissipation plate 335 corresponding to species C appears in figure 3 (horizontal plate, right side of figure).  
 Response to Amendment
This office action is responsive to the amendment filed with the response on 10 February 2022.  As directed by the amendment: claims 4 & 10 have been amended. Claims 1-20 are presently pending in this application, with claims 12-20 currently withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or canceled from the claims.  No new matter should be entered.
One or more wear plates coupled to the dissipation chamber and positioned with respect to a contact position of one or more streams of fluid on an inner sidewall of the dissipation chamber (claim 5).
The figures show only wear plates coupled to the inlet portion, rather than a sidewall of the dissipation chamber.
The one or more wear plates covering a circumference of the inner sidewall of the dissipation chamber (claim 6). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following:
As set forth in more detail below, the specification as currently presented (especially para. 47-49) may cause confusion as it is not clear when a stated fluid velocity is referring to an average fluid velocity of the overall flow stream or a maximum fluid velocity of a local “jet” stream within the overall flow stream and, furthermore, it is not necessarily made clear that the velocity dissipation chamber (VDC) is intended to dissipate velocity specifically from high pressure jets within an overall flow stream rather than to dissipate overall average fluid velocity.
Throughout the specification, references are made to fluid velocities of various fluid streams. It appears that in some instances in the specification, the term “fluid velocity” is referring to an average fluid velocity through a section of a system, whereas in others it seems to refer to a maximum fluid velocity of a localized high velocity jet or stream which may occur within a portion of the flow profile (e.g. due to a restriction, etc.; see figs. 6 & 7). However, the specification does not make clear distinctions between the two uses, which may lead to confusion. 
As would be understood by a person having ordinary skill in the art, because the disclosed velocity dissipation chamber (VDC) is not accumulating or removing fluid from the flow stream and because the system fluid (e.g. saltwater) is relatively incompressible, for a given fixed flow rate through the VDC, the total volume flow rate through the inlet pipe and outlet pipe must be generally equal (i.e. A1V1 = A2V2). Since, in the example given, the inlet and outlet pipes are of the same diameter (e.g. 4 inches), the average fluid velocity through them must also be equal. That is, while the average fluid velocity of fluid entering the VDC would drop (i.e. due to the increased diameter), the fluid must accelerate back to its inlet velocity at the outlet in order to maintain the fixed flow rate. The net result is a pressure (i.e. head) dissipation, rather than an average velocity dissipation, through the VDC. 
Related, where the valves, chokes, or other restrictions “increase” the fluid velocity, this normally refers to the increased velocity present at a point of smaller cross-sectional diameter (again, A1V1 = A2V2 for incompressible fluids; though A1 ≠ A2 in these cases). While the applicant’s specification appears to suggest that this “increased” fluid velocity would continue downstream into subsequent nominal piping, as best understood, this would only be the case when considering local maximum fluid “jet streams” within the flow profile since the average fluid velocity would return to a nominal fluid velocity after passing from the restriction into a subsequent pipe (i.e. the flow profile after the restriction may be non-uniform, having areas of high-velocity fluid and other areas which are relatively stagnant; but the overall average fluid velocity would have to return to normal for the pipe diameter to maintain a given flow rate).
In view of the above, while the average fluid velocities would be the same at the inlet and the outlet of the VDC, it is understandable that the flow profile at the inlet might have localized areas of high velocity (offset by localized areas of low velocity) which may be damaging, and it is understood how the VDC might dissipate the velocity of these high velocity streams (e.g. by breaking up / deflecting the streams, etc.; leading to an overall more uniform flow profile, otherwise known in the art as “flow conditioning”), but this is not clearly stated in the specification. 

Additionally, the disclosure is objected to because of the following informalities:
Para. 48 - lines 8 & 13 each appear to contain an error. The phrase  “…and may cause [greater] damage downstream pipe or fittings” appears it should read “…and may cause [greater] damage in downstream pipes or fittings” or an appropriate equivalent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the dissipation chamber configured to reduce a velocity of a stream of the fluid” (lines 6-8). As similarly set forth in the specification objection section above, it is unclear if this is intended to mean that the chamber reduces an overall velocity of the whole fluid stream through the chamber, or if this means that the dissipation chamber reduces a maximum velocity of localized “jet streams” of fluid within the overall fluid stream (i.e. thereby providing flow conditioning and/or pressure dissipation, rather than reducing the overall fluid velocity). 

Claim 3 recites “wherein a diameter of the dissipation chamber is greater than a diameter of the inlet portion and the outlet portion”. It is unclear if this implicitly means that the inlet portion and outlet portion must have the same diameter, or if the diameter of the dissipation chamber must simply be greater than the respective diameters of each of the inlet portion and outlet portion. Alternatively, this might also be seen as suggesting that the dissipation chamber is greater than a combined diameter of inlet portion and outlet portion together. 

Claims 5 & 7 each recite “one or more streams of the fluid” (line 3). It is unclear how these “one or more streams of the fluid” relate to the “stream of the fluid” already established in claim 1. 

Regarding claims 5, 7 & 9: claims 5 & 7 each require that a wear plate is “positioned with respect to a contact position of one or more streams of the fluid” and claim 9 states that “a slope of the sloping section is based at least in part on an angle of the stream of fluid”. 
As set forth in MPEP § 2173.05(b)(II), a claim may be rendered indefinite by reference to an object that is variable. 
As best understood in view of the specification, the streams of fluid to be dissipated are generated by restrictions (valves, etc.) in the system upstream from the inlet portion and outside the scope of the claimed apparatus (e.g., in contrast to the overall system recited in claim 12, etc.). As such, the contact positions and angles of the one or more streams of fluid would be variable and determined by a wide variety of factors outside the scope of the claimed apparatus itself (e.g. fluid properties including inlet velocity, viscosity, pressure, etc.; the configuration of the upstream restrictions causing the fluid stream including orifice geometry, valve position, etc.) and not otherwise specified to enable a person of ordinary skill in the art to determine if a particular embodiment falls within the claimed scope. 
By way of example, due to the potential variability of the contact position and angle of the fluid stream based upon factors outside the scope of the claimed apparatus, a given apparatus might have wear plates and a sloping section which correspond to contact positions and an angle of the stream of fluid, respectively, when employed with some fluid pumping systems but not others (or may correspond when an upstream valve is fully open, but not when it is partially closed, etc.). As such, a person of ordinary skill in the art would be unable to ascertain the metes and bounds of the claimed subject matter, rendering the respective claims indefinite. 

Claim 10 recites “a drain port…configured to drain excess fluid from the dissipation chamber”. It is unclear if this is an automatic function performed by the drain port (i.e. a pressure relief valve, etc.) or if this is simply a port which enables a user to drain fluid from the dissipation chamber when not in use (e.g. for maintenance purposes). It is further noted that the term “excess fluid” may be subjective or is otherwise not clearly defined. 

Claims cited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 9 & 11 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffith (US 2,567,998).
Regarding claim 1, Griffith discloses (figs. 1-3; alt. embodiment in figs. 4 & 5) an apparatus (10) for a fluid pumping system, comprising: 
an elongated pipe (11) configured to allow fluid to flow therethrough, the elongated pipe having a first end and a second end (see fig. 1); 
an inlet portion (22) at the first end of the elongated pipe; 
an outlet portion (26) at the second end of the elongated pipe; and 
a dissipation chamber (i.e. chamber within 11, as shown) between the inlet portion and the outlet portion, the dissipation chamber configured to reduce a velocity of a stream of the fluid along a direction from the inlet portion to the outlet portion (see below), wherein a cross-sectional area of the dissipation chamber perpendicular to the direction from the inlet portion to the outlet portion is greater than a cross-sectional area of the inlet portion perpendicular to the direction from the inlet portion to the outlet portion (i.e., as can be seen from the figures, the dissipation chamber has a greater cross-sectional area than the inlet portion).

Regarding the limitation wherein the dissipation chamber is configured to reduce a velocity of a stream of the fluid along a direction from the inlet portion to the outlet portion, as shown in the figures and as described in the specification (e.g. col. 2, lines 29-44) all fluid flowing into the dissipation chamber from the inlet portion will initially either be deflected by the first plate 13, deflected by semi-cylindrical members 17 of the plate, or will pass through an elongate aperture 16 of the plate. The fluid passing through elongate apertures 16 will then strike or impinge upon a subsequent semi-cylindrical member 15 of disk 12, and thus be deflected or redirected again until passing through an elongate aperture 14 of disk 12, and the cycle repeated over the length of the dissipation chamber. As such, the velocity of any fluid streams (i.e. localized jet streams) present in the fluid at the inlet portion will be reduced at least by deflection and redirection by the plates and semi-cylindrical members as the overall fluid stream passes through the dissipation chamber. 
Moreover, when considering average fluid velocity of the whole fluid stream rather than a velocity of local “jet streams” with the whole fluid stream, the average flow velocity of the fluid stream entering the dissipation would be reduced upon entering the dissipation chamber as the same volume flow rate would be passing through a larger diameter relative to the inlet portion.  

Regarding claim 2, the apparatus of Griffith reads on the additional limitation wherein a length of the dissipation chamber (i.e. the chamber within pipe 11) along a longitudinal axis of the elongated pipe is greater than a length of the inlet portion (22) and the outlet portion (23) along the longitudinal axis of the elongated pipe (as shown in fig. 1).

Regarding claim 3, the apparatus of Griffith reads on the additional limitation wherein a diameter of the dissipation chamber (i.e. the chamber within 11) is greater than a diameter of the inlet portion (22) and the outlet portion (26). See figs. 1 & 2. 

Regarding claim 4, the apparatus of Griffith reads on the additional limitations wherein the apparatus further comprises: one or more baffles, one or more vanes, or one or more plates, or a combination thereof (figs. 1-3 show a combination including a plurality of plates 12 & 13, and a plurality of members 15 & 17, which may be seen as baffles or vanes; alternatively, the embodiment shown in figs. 4-5 includes only a plurality of baffles / vanes without plates) coupled to an inner sidewall of the dissipation chamber (e.g., by welding: col. 2, lines 11-16), the one or more baffles, the one or more vanes, or the one or more plates, or the combination thereof configured to reduce the velocity of the fluid along the direction from the inlet portion to the outlet portion (as previously discussed with respect to claim 1 above).

Regarding claim 8, the apparatus of Griffith is seen as reading on the additional limitations wherein the apparatus further comprises: a sloping section (i.e. the transition between the inlet portion 22 and the dissipation chamber, including conical portion 18; indicated below) between the dissipation chamber and the inlet portion (as shown), wherein the sloping section is based at least in part on a first diameter of an inner wall of the inlet portion and a second diameter of an inner wall of the dissipation chamber (see below). 
As best understood, the sloping section serves to guide a fluid stream initially confined by the inner wall of the inlet portion having a first diameter in transition toward the inner wall of the dissipation chamber having a second diameter, via the conical portion 18, and therefore may be seen as being based “at least in part” on a first diameter of the inner wall of the inlet portion and a second diameter of an inner wall of the dissipation chamber.
While the conical portion 18 is shown coupled to the outer side of the inlet portion, the internal flow path at that longitudinal location is defined by the first diameter of the inner wall of the inlet portion rather than that of the conical portion. Moreover, the limitation requires only that the sloping section is based “at least in part” on a first diameter of an inner wall of the inlet portion and a second diameter of an inner wall of the dissipation chamber and does not necessarily require, e.g., that the sloping section is a continuous slope from the inner diameter of the inlet to the inner diameter of the chamber, etc. 
Alternatively, the diameter of the inlet side of the sloping section may be seen as based on the first diameter of the inner wall of the inlet portion plus a thickness of the inlet portion, and thus would be based “at least in part” on the first diameter of the inner wall of the inlet portion. 

    PNG
    media_image1.png
    313
    422
    media_image1.png
    Greyscale

Regarding claim 9, as best understood, the angle of a fluid stream at the position of the sloping section would vary based upon the operating conditions, fluid properties, and configuration of elements outside of the claimed apparatus. As such, the limitation of claim 9 wherein “a position and a slope of the sloping section is based at least in part on an angle of the stream of fluid” amounts to a recitation of intended use (i.e. a manner of operating the device), as an apparatus which meets the limitation when employed in one condition may fail to meet the limitation when employed in another. 
As set forth in MPEP § 2114(II), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In view of this, claim 9 is not seen as differentiating over the prior art apparatus of Griffith. 
Furthermore, as best understood, when a fluid stream enters the apparatus of Griffith via the inlet portion, the fluid stream at the position of the sloping section would expand at an angle based at least in part on the slope of the sloping section (i.e. the fluid stream could not expand more than the sloping section but, with sufficiently high velocity or viscosity, might expand less than the slope of the sloping section, if there were boundary layer separation, etc.). A person of ordinary skill in the art would reasonably recognize that there would be at least some combination of operating conditions, system geometry, and fluid properties which would result in the angle of the fluid stream coinciding with the position and slope of the sloping section. When employed in at least these conditions, the apparatus of Griffith would read on the limitation wherein a position and a slope of the sloping section is based at least in part on an angle of the stream of fluid. 

Regarding claim 11, Griffith discloses the additional limitation wherein the dissipation chamber (i.e. pipe 11) is welded to the inlet portion (22; via conical member 18 and welds 19 & 23; col. 2, lines 45-47 & 52-55) and the outlet portion (26; see fig. 1, unlabeled weld beads shown at the outlet side corresponding to welds 19 & 23 at the inlet side; see also col. 3, lines 3-9: the outlet portion 26 and conical member  25 are secured to the pipe 11 “in the same manner” as the corresponding inlet elements).

Claims 1-4 & 10 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Everett (US 3,470,979).
Regarding claim 1, Everett discloses (figs. 1-4) an apparatus for a fluid pumping system, comprising: 
an elongated pipe (10) configured to allow fluid to flow therethrough, the elongated pipe having a first end (at 11) and a second end (at 12); 
an inlet portion (incl. at least 13) at the first end of the elongated pipe; 
an outlet portion (incl. at least 14) at the second end of the elongated pipe; and 
a dissipation chamber (incl. 17, 18 & 19) between the inlet portion and the outlet portion, the dissipation chamber configured to reduce a velocity of a stream of the fluid along a direction from the inlet portion to the outlet portion (see fig. 4; col. 3, lines 16-20: “if the thimble shaped device 24 is employed, this velocity profile is blunted to a form similar to that illustrated by the dashed lined 27’…”; see also col. 3, lines 23-36: “the provision of the interior curved closure…results in the jet stream impinging on this enclosure and being substantially dispersed….The initial velocity profile is thus substantially blunted…”), wherein a cross-sectional area of the dissipation chamber (17, 18, 19) perpendicular to the direction from the inlet portion to the outlet portion is greater than a cross-sectional area of the inlet portion perpendicular to the direction from the inlet portion to the outlet portion (see figs. 1 & 2).

Regarding claim 2, the apparatus of Everett reads on the additional limitations wherein a length of the dissipation chamber (17, 18, 19) along a longitudinal axis (A) of the elongated pipe (10) is greater than a length of the inlet portion (13) and the outlet portion (14) along the longitudinal axis of the elongated pipe (as shown in fig. 1).

Regarding claim 3, the apparatus of Everett reads on the additional limitation wherein a diameter of the dissipation chamber (17, 18, 19) is greater than a diameter of the inlet portion (13) and the outlet portion (14). See fig. 1 & 2. 

Regarding claim 4, the apparatus of Everett reads on the additional limitations wherein the apparatus further comprises: one or more baffles, one or more vanes, or one or more plates, or a combination thereof (i.e. plates 15 & 16; tubes 20-22 and/or thimble 24 may be seen as baffles in combination with the plates) coupled to an inner sidewall of the dissipation chamber (i.e. plates shown coupled to the inner sidewall; tubes coupled to the sidewall via the plates; thimble coupled to the sidewall indirectly via the inlet end plate 11), the one or more baffles, the one or more vanes, or the one or more plates, or the combination thereof configured to reduce the velocity of the fluid along the direction from the inlet portion to the outlet portion (i.e. the plates and baffles configured to reduce the velocity of the fluid from inlet to outlet at least by forcing impingements and redirections of the fluid streams along the dissipation chamber). 

Regarding claim 10, Everett discloses the additional limitation wherein the apparatus further comprises: 
a drain port (26) coupled with the dissipation chamber configured to drain excess fluid from the dissipation chamber (see figs. 1 & 3; col. 3, lines 5-7: “a suitable fluid drain 26 may be provided in the lower portion of the central chamber 19…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Griffith as applied to claim 1 above, and further in view of Berchem (US 5,271,427). 
Regarding claims 5 & 6, Griffith does not explicitly disclose the additional limitations wherein the apparatus further comprises: one or more wear plates coupled to the dissipation chamber and positioned with respect to a contact position of one or more streams of the fluid on an inner sidewall of the dissipation chamber (claim 5), wherein the one or more wear plates cover a circumference of the inner sidewall of the dissipation chamber (claim 6). 
Berchem teaches (col. 1) that, in some fluid flow applications, a process fluid may contain finely divided solids entrained therein, which may result in abrasive action along the flow path. Depending on the composition of the solids and fluid velocity, this may result in damage to the walls along the flow path. Berchem teaches that, in order to reduce this type of wear, it is known to provide engineered ceramic to line the flow path. 
Berchem further teaches (figs. 1, 4, 5) a system comprising a plurality of flow path sections and components, including two expansion segments (5, 6). Berchem explains that such expansion segments help to suppress the occurrence of undesirable critical conditions in the system (col. 3, lines 19-35), and further suggests that “because of the use of engineered ceramics in the flow contacting regions…wear of the elements of the assembly is minimized”. 
In particular, Berchem teaches (col. 5, lines 6-10) that the expansion segments (5, 6) are formed by casings (12, 13) having an expansion shape relative to an inlet section, and are lined with ceramic inserts (14, 15; i.e. “wear plates” as understood) which are held in place under radial compression and may be braced against ends of elements in series (col. 5, lines 38-45). As shown in figs. 4 & 5, these inserts / wear plates cover the entire circumference of the element in which they are inserted. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Griffith to include one or more wear plates (e.g., ceramic inserts) coupled to the dissipation chamber and positioned with respect to a contact position of one or more streams of the fluid on an inner sidewall of the dissipation chamber, wherein the one or more wear plates cover a circumference of the inner sidewall of the dissipation chamber, in view of the teachings of Berchem, as the use of a known technique (i.e., coupling a circumferential wear plate / ceramic liner to an inner sidewall of an expansion element at the flow contacting positions thereof, as in Berchem) to improve a similar device (i.e. the apparatus of Griffith, wherein the dissipation chamber corresponds to an expansion element relative to the inlet portion) in the same way (e.g., to minimize wear in the flow contacting regions of the apparatus which may be caused by abrasive solids entrained in the process fluid). 
As a result, all of the limitations of claims 5 & 6 are met, or are otherwise rendered obvious. 



Regarding claim 7, Griffith does not explicitly disclose the additional limitation wherein the apparatus further comprises: one or more wear plates coupled to the inlet portion and positioned with respect to a contact position of one or more streams of the fluid on an inner sidewall of the inlet portion.

    PNG
    media_image2.png
    335
    239
    media_image2.png
    Greyscale
However, as discussed above, Berchem teaches that wear plates (e.g. ceramic inserts 14, 15) may be provided to an inner sidewall of an expansion element (5, 6) at the fluid contacting regions to reduce wear from abrasive solids which may be entrained in the process fluid. Moreover, as can be seen in fig. 1 of Berchem, the wear plate (ceramic insert) is provided not only at the fluid contacting positions of the inner sidewall at the larger diameter chamber of the expansion element, but also at an inlet portion and sloping portion thereof (indicated in partial fig. 1, below; see also figs. 6 & 8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Griffith to include one or more wear plates (e.g. ceramic inserts) coupled to the inlet portion and positioned with respect to a contact position of one or more streams of the fluid on an inner sidewall of the inlet portion, in view of the teachings of Berchem, as the use of a known technique (i.e., coupling a circumferential wear plate / ceramic liner to an inner sidewall of an inlet portion of an expansion element at the flow contacting positions thereof, as in Berchem) to improve a similar device (i.e. the apparatus of Griffith, wherein the inlet portion corresponds to an inlet of an expansion element relative to the dissipation chamber) in the same way (e.g., to minimize wear in the flow contacting regions of the apparatus which may be caused by abrasive solids entrained in the process fluid). 
As a result, all of the limitations of claims 7 are met, or are otherwise rendered obvious. 

Claims 5-7 (as understood) are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Everett as applied to claim 1 above, and further in view of Berchem. 
Regarding claims 5 & 6, Everett does not explicitly disclose the additional limitations wherein the apparatus further comprises: one or more wear plates coupled to the dissipation chamber and positioned with respect to a contact position of one or more streams of the fluid on an inner sidewall of the dissipation chamber (claim 5), wherein the one or more wear plates cover a circumference of the inner sidewall of the dissipation chamber (claim 6). 
Berchem teaches (col. 1) that, in some fluid flow applications, a process fluid may contain finely divided solids entrained therein, which may result in abrasive action along the flow path. Depending on the composition of the solids and fluid velocity, this may result in damage to the walls along the flow path. Berchem teaches that, in order to reduce this type of wear, it is known to provide engineered ceramic to line the flow path. 
Berchem further teaches (figs. 1, 4, 5) a system comprising a plurality of flow path sections and components, including two expansion segments (5, 6). Berchem explains that such expansion segments help to suppress the occurrence of undesirable critical conditions in the system (col. 3, lines 19-35), and further suggests that “because of the use of engineered ceramics in the flow contacting regions…wear of the elements of the assembly is minimized”. 
In particular, Berchem teaches (col. 5, lines 6-10) that the expansion segments (5, 6) are formed by casings (12, 13) having an expansion shape relative to an inlet section, and are lined with ceramic inserts (14, 15; i.e. “wear plates” as understood) which are held in place under radial compression and may be braced against ends of elements in series (col. 5, lines 38-45). As shown in figs. 4 & 5, these inserts / wear plates cover the entire circumference of the element in which they are inserted. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Everett to include one or more wear plates (e.g., ceramic inserts) coupled to the dissipation chamber and positioned with respect to a contact position of one or more streams of the fluid on an inner sidewall of the dissipation chamber (e.g., at least within chamber 17, where incoming fluid streams from ports 25 may impinge upon the inner sidewall), wherein the one or more wear plates cover a circumference of the inner sidewall of the dissipation chamber, in view of the teachings of Berchem, as the use of a known technique (i.e., coupling a circumferential wear plate / ceramic liner to an inner sidewall of an expansion element at the flow contacting positions thereof, as in Berchem) to improve a similar device (i.e. the apparatus of Everett, wherein the dissipation chamber corresponds to an expansion element relative to the inlet portion) in the same way (e.g., to minimize wear in the flow contacting regions of the apparatus which may be caused by abrasive solids entrained in the process fluid). 
As a result, all of the limitations of claims 5 & 6 are met, or are otherwise rendered obvious. 

Regarding claim 7, Everett does not explicitly disclose the additional limitation wherein the apparatus further comprises: one or more wear plates coupled to the inlet portion and positioned with respect to a contact position of one or more streams of the fluid on an inner sidewall of the inlet portion.
However, as discussed above, Berchem teaches that wear plates (e.g. ceramic inserts 14, 15) may be provided to an inner sidewall of an expansion element (5, 6) at the fluid contacting regions to reduce wear from abrasive solids which may be entrained in the process fluid. Moreover, as can be seen in fig. 1 of Berchem, the wear plate (ceramic insert) is provided not only at the fluid contacting positions of the inner sidewall at the larger diameter chamber of the expansion element, but also at an inlet portion thereof (see also figs. 6 & 8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Everett to include one or more wear plates (e.g. ceramic inserts) coupled to the inlet portion and positioned with respect to a contact position of one or more streams of the fluid on an inner sidewall of the inlet portion, in view of the teachings of Berchem, as the use of a known technique (i.e., coupling a circumferential wear plate / ceramic liner to an inner sidewall of an inlet portion of an expansion element at the flow contacting positions thereof, as in Berchem) to improve a similar device (i.e. the apparatus of Everett, wherein the inlet portion corresponds to an inlet of an expansion element relative to the dissipation chamber) in the same way (e.g., to minimize wear in the flow contacting regions of the apparatus which may be caused by abrasive solids entrained in the process fluid). 
As a result, all of the limitations of claims 7 are met, or are otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                 

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753